Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

CAROLINE J.,                                   )
                                               )        Supreme Court No. S-15693
              Appellant,                       )
                                               )        Superior Court No. 3PA-12-01623 CI
      v.                                       )
                                               )        OPINION
THEODORE J.,                                   )
                                               )        No. 7044 – August 28, 2015
              Appellee.                        )
                                               )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Palmer, Vanessa White, Judge.

              Appearances: Johnny O. Gibbons, Dickerson & Gibbons,
              Anchorage, for Appellant. Theodore J., pro se, Palmer,
              Appellee.

              Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
              Bolger, Justices.

              STOWERS, Justice.

I.    INTRODUCTION
               At the end of Theodore J. and Caroline J.’s marriage,1 the superior court
granted Caroline a long-term domestic violence protective order and awarded her interim
sole physical and legal custody of the couple’s three children. During the pendency of
the divorce and custody trial, the superior court ordered reunification counseling for


      1
              Pseudonyms and initials have been used to protect the family’s privacy.
Theodore and the children, but Caroline continually failed to bring the children to the
counseling sessions, and the court found she had engaged in parental alienation. After
Theodore completed a domestic violence intervention program, the court awarded the
parents shared physical and joint legal custody of the children. Caroline appeals. We
affirm the superior court’s custody order.
II.   FACTS AND PROCEEDINGS
      A.     Facts
             Theodore J. and Caroline J. married in June 2004. Theodore works for the
United States Postal Service (USPS) and Caroline is a homemaker. Caroline and
Theodore had three children during their relationship: Thomas, born in 2003, Katrina,
born in 2004, and Taylor, born in 2006.
             The parties had been having trouble with their marriage and participated in
a marriage workshop through their church in 2008. The couple continued to have
problems after the workshop.
             In May 2012 the parties’ problems appear to have worsened. Caroline filed
a petition for a long-term domestic violence protective order on May 22, alleging that a
few days earlier she and Theodore got into an argument and he hit her with a pot. On
May 25 Theodore filed for divorce.
      B.     Proceedings
             In August 2012 the court held an evidentiary hearing on Caroline’s petition
for a protective order. The court heard testimony from Caroline and from Rhonda Street,
the domestic violence investigator who processed her petition. Street testified that
Caroline had presented as very nervous. And she testified that Theodore continually
called Caroline’s phone. Caroline alleged that Theodore had hit her with a pot on May
18, a Friday. She testified that immediately afterward she left and went to a friend’s
house, where she stayed until the following Monday. She testified that on Tuesday she

                                             -2-                                  7044

filed her petition for a domestic violence protective order. Theodore denied the
allegations. He testified that on May 18 Caroline went to Anchorage with a friend and
he came into the city to pick her up on Monday. He said that she left Monday night to
get a snack with the children but did not return. He testified that he repeatedly called her
phone the next day trying to determine where she and the children were. Theodore also
testified that after he told Caroline he wanted a divorce she threatened to kill herself.
              The superior court granted the petition for a long-term domestic violence
protective order and ordered professionally supervised visitation. Later, the court issued
an interim custody order awarding sole physical and legal custody to Caroline based on
the long-term domestic violence protective order.
              During the same time period, the children’s therapist, Linda Ann
Rasmussen, notified the Office of Children’s Services (OCS) that she thought the
children had been abused.        During the OCS interviews, Theodore admitted to
accidentally cutting the youngest, Taylor, while spanking him, because the spoon
Theodore was using broke. The OCS worker testified at trial that her supervisor directed
her to substantiate the abuse even though she believed the two older children were
coached.
              During the first day of testimony, Rasmussen testified the children told her
that since their parents’ separation they believed their father had stolen their bikes,
entered their home without permission, and ripped pages out of one of their Bibles.
Rasmussen accepted the children’s statements as true, and she repeatedly reminded the
court that OCS had “substantiated abuse” of the children. But the court expressed
concern over Rasmussen’s testimony, noting that she might be “over-enmeshed” with
Caroline and could not give an unbiased opinion. The court ordered Theodore and the
children to begin reunification counseling, and it set another custody hearing for
July 1, 2013, a few months later.

                                            -3-                                       7044

              The parties could not agree on a reunification counselor, so the court picked
Tom R. Lytle and ordered reunification counseling to begin immediately, with sessions
up to twice a week.       But Caroline failed to bring the children for most of the
appointments, missing those scheduled for July 11, 26, and 29 and August 2, 9, 16, and
26. Lytle stated that based on his observations of the children, Caroline was actively
interfering with counseling. Based on this information, the court ordered Caroline to
bring the children to all future sessions under threat of sanctions.
              The majority of the custody trial was held on October 7 and 8, 2013.
Theodore, Caroline, Rasmussen, Lytle, and Kathleen Anne Chambers, the OCS worker
that had interviewed the children, all testified.
              Lytle testified that his impression of Theodore was that he “was willing to
make the necessary changes” and “willing to take ownership” of the hurt he had caused
the children in the past. He testified that at the first session the children were anxious but
excited to see their father. Lytle testified that there were no “red flags” and that the
mood was more relaxed at the end of the session. He testified that at the next session
things were going well until Thomas began asking Theodore why he had stolen their
bikes. Lytle noted that Thomas did not ask if Theodore had stolen their bikes; Thomas
appeared to have assumed it had happened. At the next session Thomas brought in a
piece of cardboard with accusatory questions written on it. Lytle testified that some of
the accusations seemed too sophisticated for a child, like Thomas’s assertion that
Theodore could do community service at Alaska Family Services to pay for a visitation
supervisor. Lytle testified that given the incongruence between how one session ended
and the next began, he believed that something “[t]ranspired . . . in between those times.”
              Chambers, the OCS investigator, testified that Caroline had refused to let
her interview the children in a private place, so she had to interview them somewhere
where Caroline could hear through the door. She stated that the two older children

                                             -4-                                        7044

presented as though they had been coached, raising their voices so that Caroline would
hear them say certain things.       She explained that her supervisor directed her to
substantiate the allegations of harm, and she testified that she did not think Theodore
posed a risk of harm to the children. Finally, she testified that Caroline had not explained
to Thomas that the reason his father did not come to his football games was because of
the protective order, not because he no longer loved him.
              Theodore testified that at the first session the children were happy to see
him, but at subsequent sessions Thomas began asking him questions that he thought
“were just a little bit too mature for a 10-year-old to be asking.” He felt that Thomas was
asking him adult questions about the divorce that he could only have learned from
Caroline. He explained that Thomas brought up an email from Caroline’s attorney about
the utilities being shut off at the house and made accusations about Theodore’s salary.
And he testified that whenever he answered Thomas’s questions, Thomas would come
to the next session with rebuttals. Theodore stated that he believed Caroline was
undermining him outside of counseling and felt that it was impossible for him to make
any progress.
              Rasmussen testified that she never felt like the children were coached. On
cross-examination she explained that she did not try to challenge or change any of the
children’s beliefs. These included their beliefs that their father stole their bikes, entered
their house at night to steal Katrina’s clothing and destroy her Bible, and ignored them
in public.
              The remaining day of the trial was continued. The superior court ordered
that, in the interim, reunification counseling would resume and Caroline would not be
allowed to come to the appointments or object to any of the scheduled times. It also
directed that Theodore would provide transportation to the sessions with another adult
in the vehicle. But on the first day of the renewed reunification sessions, Caroline kept

                                            -5-                                        7044

the children out of school until her lawyer told her she needed to bring them to
counseling. On the second scheduled day of counseling, the children were walking to
Theodore’s car when Thomas received a call from Caroline and thereafter all three
children refused to go with Theodore. The court found Caroline in contempt and ordered
her to pay $200 for every missed counseling appointment.
              The superior court held its final day of testimony on the custody issues on
January 13, 2014. Caroline offered reasons for the missed counseling appointments. She
also testified that she believed Theodore took pages out of Katrina’s Bible and stole the
children’s bicycles. Caroline stated that she had not tried to undermine Theodore during
counseling. But she admitted that she had told the children it was their father’s fault that
there was no hot water and that they had to move out of the home. Additionally, she
admitted to telling Thomas that he did not need to go to reunification counseling.
              The court concluded that Theodore had a history of domestic violence, but
it ruled that if he completed a domestic violence intervention program he would rebut the
presumption against being awarded custody.2 The court stated that it was very concerned



       2
               See AS 25.24.150(g) (“There is a rebuttable presumption that a parent who
has a history of perpetrating domestic violence against the other parent, a child, or a
domestic living partner may not be awarded sole legal custody, sole physical custody,
joint legal custody, or joint physical custody of a child.”); AS 25.24.150(h) (“The
presumption may be overcome by a preponderance of the evidence that the perpetrating
parent has successfully completed an intervention program for batterers, where
reasonably available, that the parent does not engage in substance abuse, and that the best
interests of the child require that parent’s participation as a custodial parent because the
other parent is absent, suffers from a diagnosed mental illness that affects parenting
abilities, or engages in substance abuse that affects parenting abilities, or because of
other circumstances that affect the best interests of the child.”).




                                            -6-                                       7044

with Caroline’s “willful disregard of court orders,” including her “willful refusal to bring
the children to reunification counseling with Mr. Lytle.” The court noted that Caroline
had not contested the reunification order; she had just given excuses each time for why
the children could not go. The court commented:
              [Caroline’s] actions demonstrate that she is not interested in
              the children having a quality relationship with their father; in
              addition to her frequent, willful refusal to take the children to
              reunification counseling, I have her reaction today [when a
              witness gave testimony contradictory to Theodore].
              I happen[ed] to be watching [Caroline]; I have never
              throughout these proceedings seen such an expression of joy
              on either party’s face as I saw on [Caroline]’s face when [the
              witness] made that comment. She was thrilled, thrilled that
              the children . . . , according to [the witness,] said something
              different than what [Theodore] said they said. But her
              reaction spoke volumes to me. And she immediately saw me
              watching her and changed her reaction.
The court found that Caroline’s demeanor “corroborate[d] in a genuine, unrehearsed
spontaneous way the exact concerns [Theodore] ha[d] been expressing . . . for the last
six months or more”; that Caroline had “put any number of obstacles between
[Theodore] and his children to undermine his ability to reestablish a relationship”; and
that Caroline had engaged in parental alienation.
              The court ordered that Caroline would continue to have legal and physical
custody of the children until June 1, at which point the parents would exercise shared
physical and joint legal custody so long as Theodore had completed the domestic
violence intervention program. After Theodore filed proof of his completion of the
program with the court on June 30, the court ordered the change in physical custody to
take place immediately. It issued its final order on September 2 confirming its earlier
decision. Caroline appeals.


                                            -7-                                       7044

III.   STANDARD OF REVIEW

             “The trial court has broad discretion in child custody decisions.”3 We will
reverse the superior court’s decision only when “the record shows an abuse of discretion
or if controlling factual findings are clearly erroneous.”4 An abuse of discretion exists
where the superior court “considered improper factors in making its custody
determination, failed to consider statutorily mandated factors, or assigned
disproportionate weight to particular factors while ignoring others.”5 “A factual finding
is clearly erroneous when a review of the record leaves the court with a definite and firm
conviction that the superior court has made a mistake.”6
             “Whether the court’s findings on domestic violence are supported by the
record is a question of fact which we review for clear error.”7




       3
            Veselsky v. Veselsky, 113 P.3d 629, 632 (Alaska 2005) (citing Jenkins v.
Handel, 10 P.3d 586, 589 (Alaska 2000)).
       4
            J.F.E. v. J.A.S., 930 P.2d 409, 411 (Alaska 1996) (citing Farrell v. Farrell,
819 P.2d 896, 898 (Alaska 1991)); see also Hamilton v. Hamilton, 42 P.3d 1107, 1111
(Alaska 2002).
       5
            Siekawitch v. Siekawitch, 956 P.2d 447, 449 (Alaska 1998) (quoting
Borchgrevink v. Borchgrevink, 941 P.2d 132, 134 (Alaska 1997)).
       6
             Fardig v. Fardig, 56 P.3d 9, 11 (Alaska 2002) (quoting Siekawitch,
956 P.2d at 449) (internal quotation marks omitted).
       7
              Yelena R. v. George R., 326 P.3d 989, 998 (Alaska 2014); Stephanie F. v.
George C., 270 P.3d 737, 754 (Alaska 2012) (remanding for superior court to decide
whether presumption was rebutted); Misyura v. Misyura, 242 P.3d 1037, 1041 (Alaska
2010) (treating rebuttal of the presumption as a question of fact).

                                           -8-                                      7044

IV.	   DISCUSSION
       A.	    The Superior Court Did Not Clearly Err By Finding That Theodore
              Rebutted The Domestic Violence Presumption.
              Because the superior court found that Theodore had a history of domestic
violence under AS 25.24.150(g), there was a rebutable presumption that he could not be
awarded joint physical or legal custody of the children.8 That presumption may be
overcome by proof
              [1] that the perpetrating parent has successfully completed an
              intervention program for batterers, where reasonably
              available, [2] that the parent does not engage in substance
              abuse, and [3] that the best interests of the child require that
              parent’s participation as a custodial parent [a] because the
              other parent is absent, suffers from a diagnosed mental illness
              that affects parenting abilities, or engages in substance abuse
              that affects parenting abilities, or [b] because of other
              circumstances that affect the best interests of the child.[9]
The perpetrating parent must satisfy all three prongs of the statute.10
              No party argues that Theodore abuses substances, and it is uncontested that
he completed the domestic violence intervention program. Thus, the issue is whether the



       8	
              See AS 25.24.150(g).
       9
               AS 25.24.150(h). We have inserted bracketed numbers and letters to
illustrate our analysis.
       10
               Weinberger v. Weinberger, 268 P.3d 305, 309-10 (Alaska 2012); see also
Kristina B. v. Edward B., 329 P.3d 202, 208 (Alaska 2014) (noting that the offending
parent “must show that it is in the child’s best interests that the parent have custody” with
reference to the outlined options in the statute: “the other parent is absent, suffers from
a diagnosed mental illness that affects parenting abilities, or engages in substance abuse
that affects parenting abilities, or because of other circumstances that affect the best
interests of the child” (second quotation quoting AS 25.24.150(h)) (internal quotation
marks omitted)).

                                            -9-	                                       7044

superior court satisfactorily addressed whether “the best interests of the child[ren] require
[Theodore’s] participation as a custodial parent . . . because of other circumstances.”11
              Caroline argues that she needed to be “unavailable to parent the children”
for the presumption against joint custody to be overcome, but she misunderstands this
statutory provision. The structure of subsection .150(g) provides alternative grounds for
assessing whether the best interests of the children require the custodial participation of
the perpetrating parent.12 Subsection [3][b] allows the presumption to be rebutted
regardless of the availability of the other parent, so long as it is in the best interest of the
children that the perpetrating parent exercise some degree of custody.13
              Here Caroline’s conduct in interfering with the children’s reunification
counseling and their relationship with their father was central to the superior court’s
decision. The court found that Caroline had “put any number of obstacles between
[Theodore] and his children to undermine his ability to reestablish a relationship,” and
that she had engaged in parental alienation. These are sufficient “other circumstances”
under [3][b] to establish that it was in the best interest of the children to have their father
in their lives. Thus, the superior court did not clearly err when it found that Theodore
rebutted the presumption against shared physical or legal custody.
       B.	    The Superior Court Did Not Abuse Its Discretion When It Considered
              Caroline’s Conduct As It Related To The Children’s Best Interests.
              Caroline argues that the superior court incorrectly considered her reluctance
to engage in reunification therapy. She relies upon AS 25.24.150(k), which states, “The
fact that an abused parent suffers from the effects of the abuse does not constitute a basis


       11
              AS 25.24.150(h).
       12
              See AS 25.24.150(g).
       13
              Id.

                                             -10-	                                        7044

for denying custody to the abused parent unless the court finds that the effects of the
domestic violence are so severe that . . . the parent [is] unable to safely parent the child.”
               Alaska Statute 25.24.150(k) exists to protect victims of domestic violence
who may suffer lasting psychological or physical effects from domestic violence. We
have only interpreted this provision once, in Kristina B. v. Edward B.14 There, the father
was found to have a history of domestic violence, but the court awarded him sole
physical custody.15 The court concluded that the father had rebutted the presumption,
in part because the mother’s substance abuse prevented her from effectively parenting
the child.16    The mother appealed, arguing that under AS 25.24.150(k) it was
inappropriate for the court to consider her history of substance abuse because it was due
to, or had been exacerbated by, the domestic violence.17 We disagreed, holding that the
mother had failed to demonstrate that the substance abuse was related to the domestic
violence because she had been abusing substances long before the relationship began.18
               Although we are mindful of the struggles faced by victims of domestic
violence, in this case Caroline failed to make the necessary showing that domestic
violence caused her to interfere with the children’s reunification counseling and to
engage in parental alienation conduct. She did not raise her AS 25.24.150(k) argument
before the superior court or ask the court for any findings that her conduct was due to the
effects of domestic violence. Instead, in the superior court Caroline blamed the missed



       14
               Kristina B., 329 P.3d at 210.
       15
               Id. at 204.
       16
               Id. at 210.
       17
               Id.
       18
               Id.

                                            -11-                                        7044

appointments on the children’s and her schedules and the children’s reluctance to go to
counseling. She did not argue that she was afraid of Theodore or that her fear caused her
to act the way she did. In fact, the court specifically found that she indicated a desire to
have Theodore in the children’s lives. Thus, the superior court did not abuse its
discretion when it considered Caroline’s parental alienation conduct.
       C.	    The Superior Court Did Not Abuse Its Discretion When Considering
              The Best Interests Of The Children.
              Caroline argues that the superior court abused its discretion because it failed
to consider all of the statutory best interest factors when making its custody decision.
Specifically, she argues that the superior court abused its discretion because it failed to
consider the children’s preferences, the love and affection existing between the children
and the parents, and the length of time the children had lived in a stable environment.
              Alaska Statute 25.24.150(c) sets out “nine potentially relevant factors that
the court must consider” when determining the best interests of the child.19 These factors
include:
              [1] the needs of the child; [2] each parent’s ability and desire
              to meet those needs; [3] the child’s preference, if he or she is
              old enough to have one; [4] the love and affection between
              the child and each parent; [5] the stability and continuity of
              the child’s environment; [6] the willingness of each parent to
              facilitate the child’s relationship with the other parent; [7] any
              domestic violence or child abuse; [8] any substance abuse
              that directly affects the child; and [9] other factors that the
              court deems pertinent.[20]




       19
              Park v. Park, 986 P.2d 205, 206 (Alaska 1999) (emphasis added).
       20
            Rosenblum v. Perales, 303 P.3d 500, 504 n.11 (Alaska 2013) (citing
AS 25.24.150(c)).

                                            -12-	                                      7044

We have held that the superior court need not mention each factor by name; it is
sufficient if the court’s findings provide “a clear indication of the factors [that the court]
considered important in exercising its discretion or allows us to glean from the record
what considerations were involved.”21 And the statute is a list of potential factors; the
court “must only address those that are ‘actually relevant in light of the evidence
presented.’ ”22
              Caroline’s arguments are unpersuasive. The superior court did not abuse
its discretion in not discussing the children’s preferences. At the time of trial the children
were 10, 9, and 7 years of age. Given their ages, they were not of sufficient maturity to
have a meaningful preference.23
              The court did not make any findings regarding the love and affection
between the children and the parents. We take this to mean that either the court did not
find this factor particularly relevant or that the factor was equally balanced between the
parents.24
              The court also did not make a finding on the stability factor. During trial
the testimony centered on two issues: Theodore’s history of domestic violence and


       21
            Id. at 504 (alteration in original) (quoting Ebertz v. Ebertz, 113 P.3d 643,
648 (Alaska 2005)) (internal quotation marks omitted).
       22
             Thomas v. Thomas, 171 P.3d 98, 102 (Alaska 2007) (quoting Virgin v.
Virgin, 990 P.2d 1040, 1045 (Alaska 1999)).
       23
              Compare Sheffield v. Sheffield, 265 P.3d 332, 335 (Alaska 2011) (giving
weight to the preference of a 14 year old where no evidence suggested that either parent
pressured the child), with William P. v. Taunya P., 258 P.3d 812, 816 (Alaska 2011)
(agreeing that children aged 10 and 11 were too young to form preferences).
       24
              The court “must only address those [factors] that are actually relevant in
light of the evidence presented.” Thomas, 171 P.3d at 102 (quoting Virgin, 990 P.2d
at 1045) (internal quotation marks omitted).

                                            -13-                                        7044

Caroline’s willful attempts to damage the relationship between Theodore and the
children. A trial court “must only address those [factors] that are actually relevant in
light of the evidence presented.”25 The court did find that Caroline alienated the children,
and this finding is not clearly erroneous. The record is replete with evidence supporting
this finding, including Lytle’s testimony that Caroline was interfering with counseling,
Thomas’s overly sophisticated questions, and Caroline’s own admissions. It is also clear
that alienation was the most significant factor in the court’s decision, and it was not an
abuse of discretion for the court to place great weight upon this finding.
              The superior court did not abuse its discretion by not making findings on
the children’s preferences, the love and affection between the children and the parents,
and the length of time the children had lived in a stable environment.
V.     CONCLUSION
              We AFFIRM the decision of the superior court in all respects.




       25
              Id. (quoting Virgin, 990 P.2d at 1045) (internal quotation marks omitted).

                                           -14-                                       7044